NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



               United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted August 25, 2010
                                   Decided August 25, 2010

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge 

                             JOHN L. COFFEY, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

No.  10‐1361

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Western District of Wisconsin.

       v.                                        No. 09‐CR‐112‐C‐01

CHAVIS WEBSTER,                                  Barbara B. Crabb,
    Defendant‐Appellant.                         Judge.

                                          O R D E R

        Chavis Webster pleaded guilty to distributing heroin, 21 U.S.C. § 841(a)(1), and was
sentenced to 216 months’ imprisonment to be followed by 36 months of supervised release. 
Webster filed a notice of appeal, but his appointed lawyer seeks to withdraw because he
cannot identify any nonfrivolous ground for appeal.  See Anders v. California, 386 U.S. 738
(1967).  We confine our review to the potential issues identified in counselʹs facially
adequate brief and Webster’s response.  See CIR. R. 51(b); United States v. Schuh, 289 F.3d 968,
973‐74 (7th Cir. 2002).

      Counsel first addresses whether Webster could challenge his guilty plea.  But
Webster did not respond when counsel asked if he wants his guilty plea set aside, nor has
Webster expressed dissatisfaction with the plea in his Rule 51(b) response.  There is no basis
No. 10‐1361                                                                             Page 2

to conclude that Webster wishes to rescind his plea, so counsel need not have explored the
adequacy of the plea colloquy or the voluntariness of the plea.  See United States v. Knox, 287
F.3d 667, 671‐72 (7th Cir. 2002). 

        Counsel next examines whether Webster could challenge his prison sentence, but
counsel has not identified any potential issue apart from a claim that the term is
unreasonable.  Counsel does not see even a colorable argument about the guidelines
calculations, and though in his Rule 51(b) response Webster proposes to argue that he
should not have received a two‐level upward adjustment for possession of a firearm, see
U.S.S.G. § 2D1.1(b)(1), that contention is waived because it was presented and then
expressly abandoned at sentencing, see United States v. Canady, 578 F.3d 665, 669 (7th Cir.
2009), United States v. Jaimes‐Jaimes, 406 F.3d 845, 847 (7th Cir. 2005).  And as far as the
length of the prison term, a reasonableness argument would be frivolous because the
district court sentenced Watkins to 216 months’ imprisonment—19 months below the
bottom of the guidelines range—and counsel cannot articulate any basis to challenge the
presumption of reasonableness that applies. See United States v. Pape, 601 F.3d 743, 746 (7th
Cir. 2010); United States v. Wallace, 531 F.3d 504, 507 (7th Cir. 2008).

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.